                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 1 of 27


                                                                                              1 J. GARY GWILLIAM (SBN. 33430)
                                                                                                JAYME L. WALKER (SBN. 273159)
                                                                                              2 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

                                                                                              3 1999 Harrison St., Suite 1600,
                                                                                                Oakland, CA 94612
                                                                                              4 Phone: (510) 832-5411
                                                                                                Fax: (510) 832-1918
                                                                                              5 Email: ggwilliam@giccb.com
                                                                                                        jwalker@giccb.com
                                                                                              6

                                                                                              7 MICHAEL E. CARDOZA (SBN 52264)
                                                                                                The Cardoza Law Offices
                                                                                              8 1407 Oakland Blvd. Ste 200
                                                                                                Walnut Creek, CA 94596
                                                                                              9 Telephone: (925) 274-2900
                                                                                                Facsimile: (925) 274-2910
                                                                                             10

                                                                                             11 Attorneys for Plaintiffs
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                JOHN AND ROSE BAUER
                                                                                             12
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13
                                                                                                                            UNITED STATES DISTRICT COURT
                                                     A Professional Corporation




                                                                                             14
                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                        ATTORNEYS AT LAW




                                                                                             15
                                                                                                                                     San Francisco Division
                                                                                             16

                                                                                             17

                                                                                             18 JOHN BAUER, an individual and as         Case No. 3:19-cv-04593-LB
                                                                                                Successor in Interest of Jacob Bauer,
                                                                                             19 deceased; ROSE BAUER, an individual and [ASSIGNED FOR ALL PURPOSES TO THE
                                                                                                as Successor in Interest of Jacob Bauer, HON. LAUREL BEELER]
                                                                                             20 deceased;
                                                                                                                                         SECOND AMENDED COMPLAINT FOR
                                                                                             21                Plaintiffs,               DAMAGES
                                                                                             22 vs.                                                1. Wrongful Death (Battery)
                                                                                                                                                   2. Wrongful Death (Negligence)
                                                                                             23 CITY OF PLEASANTON; BRADLEE                        3. Wrongful Death (Excessive Force in
                                                                                                MIDDLETON; JONATHAN CHIN;                             Violation of Civil Rights ([42 U.S.C.
                                                                                             24 RICHARD TROVAO; STEVEN                                §§ 1983, 1988])
                                                                                                                                                   4. Violation of Fourth Amendment Civil
                                                                                             25 BENNETT; ALEX KOUMISS; JASON                          Rights (Supervisory Liability [42 U.S.C.
                                                                                                KNIGHT; MARTY BILLDT; DAVID                           §§ 1983, 1988])
                                                                                             26 SPILLER; and DOES 1 to 50, inclusive;              5. Unreasonable Search and Seizure (Denial
                                                                                                                                                      of Medical Care [42 U.S.C. § 1983])
                                                                                             27                 Defendants.                        6. Substantive Due Process (42 U.S.C.
                                                                                                                                                      § 1983)
                                                                                             28


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            1                        CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 2 of 27


                                                                                              1                                            7. Violation of Civil Rights for
                                                                                                                                              Unconstitutional Custom or Policy (42
                                                                                              2                                               U.S.C. §§ 1983, 1988)
                                                                                                                                           8. Violation of Civil Rights (Cal. Civil Code
                                                                                              3                                               § 52.1)
                                                                                                                                           9. Violation of Civil Rights (42 U.S.C.
                                                                                              4                                               § 12101, et seq.)

                                                                                              5                                          DEMAND FOR JURY TRIAL
                                                                                              6                                          Date Removed: August 7, 2019
                                                                                                                                         Complaint Filed: June 20, 2019
                                                                                              7

                                                                                              8

                                                                                              9

                                                                                             10

                                                                                             11
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13
                                                     A Professional Corporation




                                                                                             14
                                                        ATTORNEYS AT LAW




                                                                                             15

                                                                                             16

                                                                                             17

                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT   2                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 3 of 27


                                                                                              1                                 INTRODUCTORY STATEMENT

                                                                                              2          John and Rose Bauer’s son, Jacob Bauer, was in a period of crisis with rapidly

                                                                                              3 deteriorating mental health. Mr. and Mrs. Bauer were desperate to get help for their son and

                                                                                              4 contacted Pleasanton Police four times to notify them of their son’s condition and to try to get

                                                                                              5 their son committed for mental health evaluation and treatment. However, because Jacob was

                                                                                              6 not a danger to himself or others, Pleasanton Police told Mr. and Mrs. Bauer there was nothing

                                                                                              7 they could do.

                                                                                              8          Just three days after the Bauers’ last contact with Pleasanton Police, officers responded to

                                                                                              9 a complaint about Jacob causing a disturbance at a grocery store. When officers arrived, Jacob

                                                                                             10 was cooperative and responsive to them. Although Jacob was clearly unarmed and officers were

                                                                                             11 aware that he was mentally ill, Pleasanton Police officers violently restrained Jacob Bauer,
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 tasered him at least six times, hit him with their batons and fists, stomped on him, and pinned
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 him to the ground by compressing his neck and back and impairing his ability to breathe.
                                                     A Professional Corporation




                                                                                             14 Standard police training indicates that officers should not deploy tasers to the level that Jacob
                                                        ATTORNEYS AT LAW




                                                                                             15 was tased, as it carries a strong possibility of sudden death and impairs a person’s ability to

                                                                                             16 breathe. Standard police training tells officers not to compress an individual’s neck and back so

                                                                                             17 they cannot breathe. Nonetheless, Pleasanton police officers did all these things in response to a

                                                                                             18 minor vandalism committed by a mentally ill person. Pleasanton Police officers were totally

                                                                                             19 unjustified in handcuffing Jacob Bauer and using force against him. They escalated the situation

                                                                                             20 rather than de-escalated it.

                                                                                             21          Jacob Bauer was placed in a WRAP restraint device that has led to asphyxia in several

                                                                                             22 other cases. Paramedics asked to be able to monitor Jacob’s breathing, but Pleasanton Police

                                                                                             23 denied paramedics access to monitor Jacob’s breathing or to render medical care.

                                                                                             24          Ultimately, Jacob Bauer died as a result of the violent assault and excessive force used on

                                                                                             25 him by police.

                                                                                             26          COMES NOW Plaintiffs JOHN BAUER and ROSE BAUER, and for causes of action

                                                                                             27 against Defendants, and each of them, complain and allege as follows:

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT             3                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 4 of 27


                                                                                              1                                              PARTIES

                                                                                              2           1.     Plaintiff John Bauer (“John”) is an individual who resides in Alameda County

                                                                                              3 California. John was the father of Jacob Bauer (“Jacob”), deceased, and is entitled to the

                                                                                              4 property of Jacob under the laws of intestate succession as Jacob has no surviving spouse,

                                                                                              5 domestic partner, children, or issue of deceased children. John sues in his individual capacity as

                                                                                              6 the father of decedent Jacob Bauer and as a successor in interest to Jacob Bauer. John seeks

                                                                                              7 wrongful death damages and survival damages under federal and state law.

                                                                                              8           2.     Plaintiff Rose Bauer (“Rose”) is an individual who resides in Alameda County

                                                                                              9 California. Rose was the mother of Jacob Bauer (“Jacob”), deceased, and is entitled to the

                                                                                             10 property of Jacob under the laws of intestate succession as Jacob has no surviving spouse,

                                                                                             11 domestic partner, children, or issue of deceased children. Rose sues in her individual capacity as
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 the mother of decedent Jacob Bauer and as a successor in interest to Jacob Bauer. Rose seeks
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 wrongful death damages and survival damages under federal and state law.
                                                     A Professional Corporation




                                                                                             14           3.     John and Rose are from time to time referred to in this Complaint as “Plaintiffs.”
                                                        ATTORNEYS AT LAW




                                                                                             15           4.     Defendants City of Pleasanton (“Pleasanton”) and DOES 1 through 10, were

                                                                                             16 public entities, duly organized and existing under and by virtue of the laws of the State of

                                                                                             17 California.

                                                                                             18           5.     Defendant Jonathan Chin is being sued as an individual and in his official

                                                                                             19 capacity as a police officer for the Pleasanton Police Department.

                                                                                             20           6.     Defendant Bradlee Middleton is being sued as an individual and in his official

                                                                                             21 capacity as a police officer for the Pleasanton Police Department.

                                                                                             22           7.     Defendant Richard Trovao is being sued as an individual and in his official

                                                                                             23 capacity as a police officer for the Pleasanton Police Department.

                                                                                             24           8.     Defendant Steven Bennett is being sued as an individual and in his official

                                                                                             25 capacity as a police officer for the Pleasanton Police Department.

                                                                                             26           9.     Defendant Alex Koumiss is being sued as an individual and in his official

                                                                                             27 capacity as a police officer for the Pleasanton Police Department.

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            4                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 5 of 27


                                                                                              1           10.    Defendant Marty Billdt is being sued as an individual and in his official capacity

                                                                                              2 as a police officer for the Pleasanton Police Department. Defendant Billdt was a Sergeant and

                                                                                              3 acted (and failed to act) in a supervisorial capacity.

                                                                                              4           11.    Defendant Jason Knight is being sued as an individual and in his official capacity

                                                                                              5 as a police officer for the Pleasanton Police Department. Defendant Knight was a Sergeant and

                                                                                              6 acted (or failed to act) in a supervisorial capacity.

                                                                                              7           12.    Defendant David Spiller (“Spiller”), an individual, was at all times mentioned

                                                                                              8 herein the Chief of Police for Pleasanton Police Department (“PPD”) and a final policymaker for

                                                                                              9 the City of Pleasanton.

                                                                                             10           13.    Plaintiffs are informed and believe, and thereon allege, that at all times relevant

                                                                                             11 herein Spiller, DOES 11 through 50, and each of them, were residents of the State of California,
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 and were police officers, employees, agents, servants, policy makers, supervisors and
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 representatives of Pleasanton and/or PPD. Spiller, an individual, was at all relevant times Chief
                                                     A Professional Corporation




                                                                                             14 of Police of PPD. Spiller had supervisory authority and control over DOES 11 through 50. Each
                                                        ATTORNEYS AT LAW




                                                                                             15 Defendant is sued in his or her individual capacity as well as official capacity.

                                                                                             16           14.    At all times relevant herein, Defendants DOES 11 through 50, and each of them,

                                                                                             17 were acting under color of law, to wit, under the color of the statutes, ordinances, regulations,

                                                                                             18 policies, customs, practices and usages of Pleasanton and PPD. Said DOE defendants were

                                                                                             19 acting within the course and scope of their employment with Pleasanton and PPD and the

                                                                                             20 wrongful acts hereinafter described flow from the very exercise of their authority. Each

                                                                                             21 Defendant was also acting as an employee, agent and representative of each and every other

                                                                                             22 Defendant herein, and in doing the acts herein alleged were acting with the permission, consent,

                                                                                             23 ratification, and authority of their co-defendants.

                                                                                             24           15.    Plaintiffs are informed and believe, and thereon allege, that at all times relevant

                                                                                             25 herein, Spiller and DOES 30 through 50 were supervisors and policy makers for PPD.

                                                                                             26           16.    Plaintiffs are ignorant of the true names and capacities of Defendants sued herein

                                                                                             27 as DOES 1 through 50, inclusive, and therefore sues these Defendants by such fictitious names.

                                                                                             28 Plaintiff is informed and believes and thereupon alleges, that each of the fictitiously named


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT             5                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 6 of 27


                                                                                              1 Defendants is legally responsible, intentionally, negligently, or in some other actionable manner,

                                                                                              2 for the events and happenings hereinafter referred to, and thereby legally caused the injuries,

                                                                                              3 damages, and violations and/or deprivation of the rights hereinafter alleged. Plaintiff will seek

                                                                                              4 leave of Court to amend this Complaint and state the true names and/or capacities of said

                                                                                              5 fictitiously named Defendants when the same have been ascertained.

                                                                                              6                                      CONDITIONS PRECIDENT

                                                                                              7           17.    Pursuant to Government Code section 910, Plaintiffs filed a Claim for Damages

                                                                                              8 with Pleasanton in proper form and within the applicable statutory period. Pleasanton has denied

                                                                                              9 Plaintiffs’ claims, and Plaintiffs now bring the within action.

                                                                                             10                                 JURISDICAITON AND VENUE

                                                                                             11           18.    This Court has jurisdiction of federal claims under Title 42 of the United States
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 Code, Section 1983. Martinez v. California, 444 U.S. 277, 283 n.7 (1980); Ochoa v. Superior
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 Court, 39 Cal.3d 159, 173 n. 10 (1985); 42 U.S.C. §§ 1331, 1343.
                                                     A Professional Corporation




                                                                                             14           19.    At all relevant times, Defendants’ conduct complained of herein occurred in the
                                                        ATTORNEYS AT LAW




                                                                                             15 County of Alameda, California.

                                                                                             16                                   DEMAND FOR JURY TRIAL

                                                                                             17           20.    Plaintiffs hereby demand trial of this matter by jury.

                                                                                             18                                      GENERAL ALLEGATIONS

                                                                                             19           21.    Jacob Bauer was suffering from a mental health crisis. His parents, Plaintiffs

                                                                                             20 John and Rose Bauer, repeatedly sought help from the Pleasanton Police Department seeking to

                                                                                             21 have Jacob committed for mental health evaluation and treatment. Because Jacob was not a

                                                                                             22 danger to himself or others, and was simply delusional, PPD told Plaintiffs there was nothing

                                                                                             23 they could do. Plaintiffs expressed concern to PPD that if Jacob were to have an encounter with

                                                                                             24 police officers that Jacob would be hurt or killed. They pleaded with PPD officers to be aware

                                                                                             25 that Jacob was not dangerous, just mentally ill and needed help. The last time Plaintiff’s

                                                                                             26 contacted PPD officers about Jacob was July 29, 2018.

                                                                                             27 ///

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            6                           CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 7 of 27


                                                                                              1           22.     Just three days later, on August 1, 2018, PPD officers were dispatched to Raley’s

                                                                                              2 located at 5420 Sunol Blvd., Pleasanton, CA 94566 in response to reports of a disturbance by

                                                                                              3 Jacob Bauer. In the call made to dispatch, the Raley’s employee repeatedly indicated that Jacob

                                                                                              4 was in all likelihood mentally ill and suffering a mental health crisis.

                                                                                              5           23.     Defendants Chin and Middleton responded to the scene and spoke with

                                                                                              6 Raley’s employees who told them Jacob Bauer was acting erratically and was either crazy or

                                                                                              7 intoxicated. They were told that there was not much damage in the store, but that employees

                                                                                              8 were concerned about Jacob’s behavior. When Defendants Chin and Middleton approached

                                                                                              9 Jacob Bauer, he was calm and cooperative. Jacob told them his name and his date of birth.

                                                                                             10 Middleton ran Bauer’s name through PPD dispatch and the dispatch person informed

                                                                                             11 Middleton that Bauer was clear and valid. They were not informed of Plaintiffs’ repeated
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 attempts to alert Pleasanton Police about the condition of their son. Nonetheless, the Raley’s
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 employees alerted Chin and Middleton that Jacob was in all likelihood mentally ill.
                                                     A Professional Corporation




                                                                                             14           24.     When Defendants Middleton and Chin first approached Jacob Bauer,
                                                        ATTORNEYS AT LAW




                                                                                             15 Middleton asked Jacob to discard a glass that Jacob had in his hand. Jacob complied. When

                                                                                             16 asked about what had happened at Raley’s, Jacob told Chin and Middleton that he had “found

                                                                                             17 the glass” and he said that “they stole it.” Jacob told Chin and Middleton that “brought back

                                                                                             18 some bad memories.” It was clear that Jacob was in all likelihood mentally ill and in a mental

                                                                                             19 health crisis at that time.

                                                                                             20           25.     Defendant Middleton asked Jacob Bauer if he had anything illegal on him and

                                                                                             21 Bauer stared straight ahead and did not respond. Jacob Bauer was unarmed, did not attempt to

                                                                                             22 leave and posed no immediate threat of death or serious injury to officers or any other person, yet

                                                                                             23 without warning Defendants Chin and Middleton immediately resorted to excessive force to

                                                                                             24 handcuff him and take him to the ground. Chin and Middleton did not have legal grounds upon

                                                                                             25 which to physically detain and restrain Jacob Bauer at that time and did so in violation of their

                                                                                             26 training that they can only apply handcuffs during an investigative detention if there is an

                                                                                             27 articulable danger or if the person being detained attempts to leave. Jacob Bauer’s refusal to

                                                                                             28 answer Middleton’s question, did not justify physical force, restraint or arrest.


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT             7                           CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 8 of 27


                                                                                              1           26.      Once Jacob Bauer was on the ground, Defendants Middleton and Chin

                                                                                              2 repeatedly tased Jacob. They tased him at least four times in a short period of time. Defendants

                                                                                              3 violated standard police training protocols which indicate that only one officer should deploy

                                                                                              4 their taser at a time and individuals should be tased no longer than fifteen seconds. Defendants

                                                                                              5 either were not sufficiently trained in taser deployment or disregarded their training.

                                                                                              6           27.      Defendants Steven Bennett, Alex Koumiss, and Richard Trovao arrived on

                                                                                              7 scene and immediately escalated the level of force. They piled on top of Bauer and placed

                                                                                              8 inappropriate pressure on his neck and back in violation of standard police training. Defendants

                                                                                              9 knew or should have known that compressing Jacob’s neck, chest and back in the manner they

                                                                                             10 did would dangerously inhibit his ability to breathe.

                                                                                             11           28.      Defendant Trovao excessively hit Jacob Bauer with his baton and stomped on
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 Jacob. Defendants Trovao and Middleton tased Jacob again violating standard police training
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 that only one officer should deploy a taser at a time and that a person should be tased no longer
                                                     A Professional Corporation




                                                                                             14 than fifteen seconds. In total, Jacob Bauer was tased at least six times, and for much longer than
                                                        ATTORNEYS AT LAW




                                                                                             15 fifteen seconds.

                                                                                             16           29.      Defendants Knight and Billdt arrived on scene at approximately the same time

                                                                                             17 as Defendant Trovao and failed to do anything to stop the excessive force by their subordinates,

                                                                                             18 including excessive taser use, excessive and dangerous chest compression, excessive baton jabs

                                                                                             19 and stomping on Jacob.

                                                                                             20           30.      Paramedics on scene told officers they needed access to Jacob to monitor his

                                                                                             21 breathing, yet all the individual Defendants on scene denied access to paramedics and did not

                                                                                             22 monitor Jacob’s breathing

                                                                                             23           31.      As a result of the conduct of Defendants Chin, Middleton, Trovao, Koumiss,

                                                                                             24 Bennett, Billdt, and Knight, Jacob died.

                                                                                             25           32.      Jacob Bauer never threatened anyone prior to being subjected to deadly force.

                                                                                             26 He was not suspected of any serious crime, officers did not observe him commit any crime, and

                                                                                             27 there was no information that Jacob had harmed anyone.

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT             8                         CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 9 of 27


                                                                                              1           33.    Defendants subjected Jacob Bauer to deadly force even though he was not an

                                                                                              2 immediate threat of death or serious bodily injury to the officers or anyone else and there were

                                                                                              3 less lethal options available. Defendants used lethal force on Jacob Bauer despite their actual or

                                                                                              4 constructive notice that he was in a mental health crisis and they should deploy crisis

                                                                                              5 intervention rather than lethal force. In doing so, Defendants did not show a reverence for

                                                                                              6 human life.

                                                                                              7           34.    Following the violent and excessive force by Defendants, Jacob Bauer was

                                                                                              8 placed in a WRAP restraint device. This device has led to mechanical asphyxia in several other

                                                                                              9 cases, yet Defendants failed to monitor Jacob’s breathing. Jacob told Defendant Bennett at

                                                                                             10 some point that he could not breathe. Defendant Bennett did not summon or timely provide

                                                                                             11 Jacob with medical treatment and shortly afterward Jacob Bauer was unresponsive and turning
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 blue. Defendants did not allow and prevented responding medical personnel on scene from
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 timely rendering medical care to Jacob. Defendants were more concerned with restraining an
                                                     A Professional Corporation




                                                                                             14 unconscious Jacob Bauer than they were with monitoring his breathing.
                                                        ATTORNEYS AT LAW




                                                                                             15           35.    When medical personnel were finally called, EMT Rachel Kitchens administered

                                                                                             16 an already unconscious Jacob Bauer with a dose of Versed. PPD officers were still placing Jacob

                                                                                             17 in the WRAP restraint. Ms. Kitchens informed PPD officers that she needed to monitor Jacob’s

                                                                                             18 airways to ensure that they were open, particularly because she had administered Versed.

                                                                                             19 Despite this, Ms. Kitchens was not given access to Jacob to monitor his breathing.

                                                                                             20           36.    Plaintiffs are informed and believe that the Pleasanton Police Department has a

                                                                                             21 custom and/or policy of failing to use de-escalation tactics or other appropriate police

                                                                                             22 intervention tactics and instead regularly employs unconstitutional excessive force against

                                                                                             23 disabled individuals. Examples of this include, but are not limited to, the July 5, 2015 fatal

                                                                                             24 shooting of nineteen-year-old John Deming Jr., who was experiencing a mental health crisis, and

                                                                                             25 the May 20, 2017 fatal shooting of Shannon Edward Estill ,who was experiencing a mental

                                                                                             26 health crisis at the time of his interaction with Pleasanton Police. The death of Jacob Bauer

                                                                                             27 makes three fatalities of mentally ill individuals in three years by officers of the Pleasanton

                                                                                             28 Police Department.


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT             9                          CASE NO. 3:19-CV-04593-LB
                                                                                                     Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 10 of 27


                                                                                              1           37.    In the case of John Deming Jr., Defendant Middleton and Defendant Bennett

                                                                                              2 were also involved in the escalation of force against a mentally ill individual. Defendant Bennett

                                                                                              3 deployed his taser when Deming was sitting at a height in violation of standard police training.

                                                                                              4 Officers on scene were aware that Deming was unarmed and suffering a mental breakdown. The

                                                                                              5 number of officers on scene significantly outnumbered Mr. Deming. Deming told officers he

                                                                                              6 meant them no harm. Deming had committed a non-violent burglary in an auto dealership and

                                                                                              7 was clearly mentally ill. Officers on scene talked about him being a 5150. Despite this

                                                                                              8 knowledge, PPD officers escalated force rather than de-escalated the situation. They used a

                                                                                              9 canine unit, inappropriately deployed tasers and less lethal shotguns, and ultimately one officer

                                                                                             10 shot and killed John Deming Jr. and then attempted to cover up the fact that he had used

                                                                                             11 excessive lethal force. The Sergeant on scene, who was trained in Crisis Intervention
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 Techniques (“CIT”), failed to deploy any such de-escalation or crisis intervention tactics and
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 failed to lead his subordinate officers in deploying de-escalation techniques. Following the
                                                     A Professional Corporation




                                                                                             14 wrongful death of John Deming Jr., Defendant Spiller failed to discipline any officer involved in
                                                        ATTORNEYS AT LAW




                                                                                             15 the death of John Deming Jr., failed to admonish his CIT-trained Sergeant in failing to deploy

                                                                                             16 crisis intervention techniques, and failed to engage in any training with the officers involved so

                                                                                             17 that deaths of mentally ill individuals could be prevented in the future.

                                                                                             18           38.    Two years later, Pleasanton police were involved in another officer involved

                                                                                             19 shooting of a person in mental health crisis. In the case of Shannon Edward Estille, PPD officers

                                                                                             20 were aware that Mr. Estille was suffering from alcoholism and was likely impaired. They failed

                                                                                             21 to deploy a CIT team and instead officers arrived at the scene with guns drawn and escalated the

                                                                                             22 situation rather than de-escalating it. Ultimately, Mr. Estille was shot and killed by responding

                                                                                             23 officers after he came out of his garage with a BB gun.

                                                                                             24           39.    On or around September 10, 2019, Plaintiff John Bauer personally witnessed

                                                                                             25 PPD officers improperly restrain a mentally ill juvenile.

                                                                                             26           40.    Plaintiffs are informed and believe and thereon allege that the Pleasanton Police

                                                                                             27 Department failed to investigate and remedy the shooting deaths of these mentally disabled

                                                                                             28 individuals and failed to conduct adequate training following these events thereby ratifying the


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            10                            CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 11 of 27


                                                                                              1 custom and policy of choosing excessive, unconstitutional force instead of crisis intervention or

                                                                                              2 de-escalation techniques against people in mental crisis. Defendant Spiller was Chief of Police

                                                                                              3 for all three of these officer-involved deaths, Deming, Estille, and Jacob Bauer as well as the

                                                                                              4 unlawful restraint of the mentally ill juvenile. Spiller set forth a custom and policy within the

                                                                                              5 PPD that officers would not be investigated, trained, admonished or held accountable when their

                                                                                              6 actions resulted in deaths, improper restraint or excessive force upon mentally ill individuals.

                                                                                              7           41.    Plaintiffs are informed and believe and thereon allege that the City of Pleasanton

                                                                                              8 does not have civilian oversight of the police department and this custom, policy and practice of

                                                                                              9 the police overseeing themselves contributes to the unconstitutional use of force against the

                                                                                             10 mentally ill and other disadvantaged groups.

                                                                                             11           42.    Plaintiffs are informed and believe and thereon allege that the Pleasanton Police
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 Department’s response to Jacob Bauer and other fatalities involving mentally disabled people
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 was so lacking that it amounted to a ratification and/or evidence of a custom and practice of
                                                     A Professional Corporation




                                                                                             14 disregarding the constitutional rights of the mentally disabled and use of excessive force against
                                                        ATTORNEYS AT LAW




                                                                                             15 them and other disadvantaged groups. The lack of adequate training, investigation, disciplinary

                                                                                             16 action or other corrective measures taken before and after the death of John Deming Jr. and again

                                                                                             17 after the death of Shannon Estill directly contributed to the death of Jacob Bauer. Such failure to

                                                                                             18 act amounts to a ratification of the unconstitutional use of excessive force. Plaintiffs are informed

                                                                                             19 and believe and thereon allege that following the death of Jacob Bauer the Pleasanton Police

                                                                                             20 Department continues to lack civilian oversight and has not taken any corrective training

                                                                                             21 measures or taken disciplinary action against any officer involved.

                                                                                             22           43.    Prior to his death, Plaintiffs were extremely close to Jacob. Jacob lived with

                                                                                             23 Plaintiffs and Plaintiffs enjoyed his company, their conversations, and having him in their lives.

                                                                                             24 Plaintiffs relied on Jacob for love, companionship, comfort, society, affection, solace and moral

                                                                                             25 support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to suffer damages

                                                                                             26 including, but not limited to, funeral expenses, compensation for the loss of their son’s love,

                                                                                             27 companionship, comfort, affection, society, solace and moral support.

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            11                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 12 of 27


                                                                                              1                                      FIRST CAUSE OF ACTION

                                                                                              2                  WRONGFUL DEATH OF JACOB CAUSED BY BATTERY

                                                                                              3        (Against Defendants Pleasanton, Chin, Middleton, Trovao, Bennett, and Koumiss)

                                                                                              4           44.    Plaintiffs hereby reallege and incorporate each and every allegation above as

                                                                                              5 though fully set forth herein.

                                                                                              6           45.    On or about August 1, 2018, Defendants Chin, Middleton, Trovao, Bennett,

                                                                                              7 and Koumiss unlawfully restrained Jacob’s hands and legs, placed a spit mask over his mouth,

                                                                                              8 excessively used a baton and taser on him several times without legitimate reason, probable

                                                                                              9 cause, or provocation.

                                                                                             10           46.    Pursuant to Government Code section 815.2, Defendant Pleasanton is

                                                                                             11 vicariously liable for the conduct of Defendants Chin, Middleton, Trovao, Bennett, and
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 Koumiss who were acting within the course and scope of their employment.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13           47.    As a proximate result of the aforementioned acts of Defendants, Jacob died.
                                                     A Professional Corporation




                                                                                             14           48.    Prior to his death, Plaintiffs were extremely close to Jacob. Jacob lived with
                                                        ATTORNEYS AT LAW




                                                                                             15 Plaintiffs and Plaintiffs enjoyed his company, their conversations, and having him in their lives.

                                                                                             16 Plaintiffs relied on Jacob for love, companionship, comfort, society, affection, solace and moral

                                                                                             17 support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to suffer damages

                                                                                             18 including, but not limited to, funeral expenses, compensation for the loss of their son’s love,

                                                                                             19 companionship, comfort, affection, society, solace and moral support.

                                                                                             20           WHEREFORE, Plaintiffs pray for damages against Defendants as set forth below.

                                                                                             21                                  SECOND CAUSE OF ACTION

                                                                                             22                      WRONGFUL DEATH CAUSED BY NEGLIGENCE

                                                                                             23                                       (Against All Defendants)

                                                                                             24           49.    Plaintiffs hereby reallege and incorporate each and every allegation above as

                                                                                             25 though fully set forth herein.

                                                                                             26 ///

                                                                                             27 ///

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            12                         CASE NO. 3:19-CV-04593-LB
                                                                                                     Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 13 of 27


                                                                                              1           50.    Due to the trust and authority given to police officers by virtue of their position,

                                                                                              2 Defendants had a special relationship with Jacob and owed a duty of care to Jacob who

                                                                                              3 detrimentally relied on said Defendants to provide timely medical care, protect him and to use

                                                                                              4 reasonable force in the execution of their duties.

                                                                                              5           51.    Defendant Spiller breached his duty when he failed to train his subordinates

                                                                                              6 regarding crisis intervention techniques, failed to admonish them for not using de-escalation

                                                                                              7 techniques when they responded in situations involving the mentally ill, and failed to train them

                                                                                              8 following the deaths of John Deming Jr. and Shannon Estille.

                                                                                              9           52.    Defendants Chin, Middleton, Trovao, Bennett and Koumiss and/or DOES

                                                                                             10 11 through 50 breached their duty of care when on or about August 1, 2018, they restrained

                                                                                             11 Jacob’s hands and legs, placed a spit mask over his mouth, and used a baton, stun gun and taser
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 on him several times and stomped on him without legitimate reason or provocation.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13           53.    Defendants Billdt and Knight breached their duty of care when they failed to
                                                     A Professional Corporation




                                                                                             14 intervene and stop their subordinates from using excessive force and failed to instruct their
                                                        ATTORNEYS AT LAW




                                                                                             15 subordinates in de-escalation techniques and excited delirium and failed to intervene when their

                                                                                             16 subordinates dangerously compressed Jacob’s chest and back thereby causing him to suffer

                                                                                             17 mechanical asphyxia.

                                                                                             18           54.    Defendants Chin, Middleton, Trovao, Bennett, Koumiss, Billdt, and Knight

                                                                                             19 breached their duty of care when they did not monitor Jacob’s condition when he was suffering

                                                                                             20 from excited delirium and had been subjected to substantial dangerous compression to his neck

                                                                                             21 and back impairing his ability to breathe, and had been repeatedly tasered. They further

                                                                                             22 breached their duty of care when they refused access to medical personnel to render medical care

                                                                                             23 for Jacob. This delay in treatment and refusal to allow medical professionals access to Jacob

                                                                                             24 contributed to his death.

                                                                                             25           55.    Plaintiffs are informed and believe, and thereon allege, that at no time was Jacob

                                                                                             26 a threat to himself, the police officers, and/or others, and the use of force against Jacob was

                                                                                             27 unreasonable, unnecessary, excessive, malicious, and/or for the purpose of inflicting pain on

                                                                                             28 Jacob.


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            13                           CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 14 of 27


                                                                                              1           56.    By the actions and/or inactions described herein Defendants negligently,

                                                                                              2 carelessly, recklessly, intentionally, and/or in any other actionable manner, used excessive force

                                                                                              3 on Jacob.

                                                                                              4           57.    Pursuant to Government Code sections 815.2, Pleasanton is vicariously liable for

                                                                                              5 the conduct of Defendants who were acting within the course and scope of their employment.

                                                                                              6           58.    As a proximate result of the aforementioned acts of Defendants, Jacob died.

                                                                                              7           59.    Prior to his death, Plaintiffs were extremely close to Jacob. Jacob lived with

                                                                                              8 Plaintiffs and Plaintiffs enjoyed his company, their conversations, and having him in their lives.

                                                                                              9 Plaintiffs relied on Jacob for love, companionship, comfort, society, affection, solace and moral

                                                                                             10 support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to suffer damages

                                                                                             11 including, but not limited to, funeral expenses, compensation for the loss of their son’s love,
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 companionship, comfort, affection, society, solace and moral support.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13           WHEREFORE, Plaintiffs pray for damages as set forth below.
                                                     A Professional Corporation




                                                                                             14                                   THIRD CAUSE OF ACTION
                                                        ATTORNEYS AT LAW




                                                                                             15    WRONGFUL DEATH CAUSED BY EXCESSIVE FORCE IN VIOLATION OF CIVIL

                                                                                             16                                              RIGHTS

                                                                                             17                                       42 U.S.C. §§ 1983, 1988

                                                                                             18              (Against Defendants Chin, Middleton, Trovao, Bennett, and Koumiss)

                                                                                             19           60.    Plaintiffs hereby reallege and incorporate each and every allegation set forth

                                                                                             20 above as though fully set forth herein.

                                                                                             21           61.    Under the Fourth Amendment to the United States Constitution, Jacob had a

                                                                                             22 right to be free from unjustified, unauthorized and/or excessive force by law enforcement and to

                                                                                             23 be free from unreasonable searches and seizures by law enforcement. Under the Fourteenth

                                                                                             24 Amendment to the United States Constitution, Jacob had a right not to be deprived of life or

                                                                                             25 liberty without due process of law including, but not limited to, unreasonable seizures and

                                                                                             26 searches.

                                                                                             27 ///

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            14                         CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 15 of 27


                                                                                              1           62.    On August 1, 2018, Jacob was unlawfully seized when Defendants Chin and

                                                                                              2 Middleton attempted to handcuff him simply for not answering their questions. At that point,

                                                                                              3 Jacob was not a threat to the officers nor had he attempted to flee. There was no indication he

                                                                                              4 was in possession of a weapon, and he had only committed a misdemeanor outside of the

                                                                                              5 officers’ presence.

                                                                                              6           63.    Thereafter, Defendants Chin, Middleton, Trovao, Bennett, and Koumiss used

                                                                                              7 excessive and unreasonable force when they took Jacob to the ground, excessively used their

                                                                                              8 batons, fists, tasers, and stomped on Jacob.

                                                                                              9           64.    Thereafter, Defendants Chin, Middleton, Trovao, Bennett, Koumiss, Billdt,

                                                                                             10 and Knight failed to monitor Jacob’s breathing even though they knew or should have known

                                                                                             11 that their actions placed him at substantial risk of sudden death. Moreover, they refused medical
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 personnel access to Jacob and this contributed to his death.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13           65.    Plaintiff s are informed and believe, and thereon allege, at no time was Jacob a
                                                     A Professional Corporation




                                                                                             14 threat to himself, the police officers, and/or others, and the use of force against Jacob was
                                                        ATTORNEYS AT LAW




                                                                                             15 unreasonable, unnecessary, excessive, malicious, and/or for the purpose of inflicting pain on

                                                                                             16 Jacob.

                                                                                             17           66.    Plaintiffs are informed and believe, and thereon allege, that at no time did Jacob

                                                                                             18 pose a danger to officers.

                                                                                             19           67.    The aforementioned conduct constitutes a violation of Jacob’s Fourth and

                                                                                             20 Fourteenth Amendment rights to be free from unjustified, unauthorized and/or excessive force by

                                                                                             21 law enforcement, to be free from unreasonable searches and seizures by law enforcement, and

                                                                                             22 his right not to be deprived of life or liberty without due process of law, in violation of 42 U.S.C.

                                                                                             23 section 1983. Said violations infringed on Jacob’s personal liberty rights.

                                                                                             24           68.    By the actions and/or inactions described herein, Defendants negligently,

                                                                                             25 carelessly, recklessly, intentionally, and/or in any other actionable manner, used excessive force

                                                                                             26 on Jacob in violation of his constitutional rights.

                                                                                             27           69.    As a proximate result of the aforementioned acts of Defendants, Jacob died.

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT             15                         CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 16 of 27


                                                                                              1           70.    Plaintiffs are informed and believe, and thereon allege, that the conduct of

                                                                                              2 Defendants was intentional, malicious, oppressive, and/or done with a conscious or reckless

                                                                                              3 disregard for the rights of Jacob. As a result, Plaintiffs are entitled to recover all damages

                                                                                              4 provided for the violation of these rights and for Jacob’s personal injuries, including but not

                                                                                              5 limited to, general and special damages according to proof, costs of suit, and attorney fees under

                                                                                              6 42 U.S.C. section 1983. Plaintiffs are also entitled to recover punitive damages against the

                                                                                              7 individual Defendants.

                                                                                              8           71.    Prior to his death, Plaintiffs were extremely close to Jacob. Jacob lived with

                                                                                              9 Plaintiffs and Plaintiffs enjoyed his company, their conversations, and having him in their lives.

                                                                                             10 Plaintiffs relied on Jacob for love, companionship, comfort, society, affection, solace and moral

                                                                                             11 support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to suffer damages
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 including, but not limited to, funeral expenses, compensation for the loss of their son’s love,
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 companionship, comfort, affection, society, solace and moral support.
                                                     A Professional Corporation




                                                                                             14           WHEREFORE, Plaintiffs pray for damages as set forth below.
                                                        ATTORNEYS AT LAW




                                                                                             15                                   FOURTH CAUSE OF ACTION

                                                                                             16                   VIOLATION OF FOURTH AMENDMENT CIVIL RIGHTS

                                                                                             17                                         Supervisory Liability

                                                                                             18                                        42 U.S.C. §§ 1983, 1988

                                                                                             19                               (Against Defendants Billdt and Knight)

                                                                                             20           72.    Plaintiffs hereby reallege and incorporate each and every allegation set forth

                                                                                             21 above as though fully set forth herein.

                                                                                             22           73.    Under the Fourth Amendment to the United States Constitution, Jacob had a

                                                                                             23 right to be free from unjustified, unauthorized and/or excessive force by law enforcement and to

                                                                                             24 be free from unreasonable searches and seizures by law enforcement. Under the Fourteenth

                                                                                             25 Amendment to the United States Constitution, Jacob had a right not to be deprived of life or

                                                                                             26 liberty without due process of law including, but not limited to, unreasonable seizures and

                                                                                             27 searches.

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            16                          CASE NO. 3:19-CV-04593-LB
                                                                                                     Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 17 of 27


                                                                                              1           74.    On August 1, 2018, Defendants Billdt and Knight were acting under color of

                                                                                              2 state law and were the supervisors of Defendants Chin, Middleton, Trovao, Koumiss, and

                                                                                              3 Bennett.

                                                                                              4           75.    Defendants Billdt and Knight are liable as supervisors because they were

                                                                                              5 present at the scene and failed to intervene to stop their subordinates from violating Jacob’s

                                                                                              6 constitutional rights. Defendants Billdt and Knight knew or should have known that the

                                                                                              7 actions of their subordinates were unreasonably excessive, violated Jacob’s rights and had a high

                                                                                              8 probability of leading to his death.

                                                                                              9           76.    Defendants conduct was so closely related to the constitutional deprivation as to

                                                                                             10 be the moving force that ultimately caused the excessive force that led to Jacob’s death and the

                                                                                             11 violation of his rights.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12           77.    The aforementioned conduct constitutes a violation of Jacob’s Fourth and
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 Fourteenth Amendment rights to be free from unjustified, unauthorized and/or excessive force by
                                                     A Professional Corporation




                                                                                             14 law enforcement, to be free from unreasonable searches and seizures by law enforcement, and
                                                        ATTORNEYS AT LAW




                                                                                             15 his right not to be deprived of life or liberty without due process of law, in violation of 42 U.S.C.

                                                                                             16 section 1983. Said violations infringed on Jacob’s personal liberty rights.

                                                                                             17           78.    Plaintiffs are informed and believe, and thereon allege, that the conduct of

                                                                                             18 Defendants was intentional, malicious, oppressive, and/or done with a conscious or reckless

                                                                                             19 disregard for the rights of Jacob. As a result, Plaintiffs are entitled to recover all damages

                                                                                             20 provided for the violation of these rights and for Jacob’s personal injuries, including but not

                                                                                             21 limited to, general and special damages according to proof, costs of suit, and attorney fees under

                                                                                             22 42 U.S.C. section 1988. Plaintiffs are also entitled to recover punitive damages against the

                                                                                             23 individual Defendants.

                                                                                             24           79.    Prior to his death, Plaintiffs were extremely close to Jacob. Jacob lived with

                                                                                             25 Plaintiffs and Plaintiffs enjoyed his company, their conversations, and having him in their lives.

                                                                                             26 Plaintiffs relied on Jacob for love, companionship, comfort, society, affection, solace and moral

                                                                                             27 support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to suffer damages

                                                                                             28 including, but not limited to, funeral expenses, compensation for the loss of their son’s love,


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            17                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 18 of 27


                                                                                              1 companionship, comfort, affection, society, solace and moral support.

                                                                                              2           WHEREFORE, Plaintiffs pray for damages as set forth below.

                                                                                              3                                      FIFTH CAUSE OF ACTION

                                                                                              4                           UNREASONABLE SEARCH AND SEIZURE

                                                                                              5                                        Denial of Medical Care

                                                                                              6                                           42 U.S.C. § 1983

                                                                                              7       (Against Defendants Chin, Middleton, Koumiss, Bennett, Trovao, Billdt, and Knight)

                                                                                              8           80.    Plaintiffs hereby reallege and incorporate each and every allegation above as

                                                                                              9 though fully set forth herein.

                                                                                             10           81.    The denial of medical care by Defendants Chin, Middleton, Koumiss, Bennett,

                                                                                             11 Trovao, Billdt, and Knight deprived DECEDENT of his right to be secure in his person against
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 unreasonable searches and seizures as guaranteed to Jacob under the Fourth Amendment to the
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 United States Constitution and applied to state actors by the Fourteenth Amendment.
                                                     A Professional Corporation




                                                                                             14           82.    As a result, DECEDENT suffered extreme mental and physical pain and
                                                        ATTORNEYS AT LAW




                                                                                             15 suffering and eventually suffered a loss of life and earning capacity. Plaintiffs have also been

                                                                                             16 deprived of the life-long love, companionship, comfort, support, society, care, and sustenance of

                                                                                             17 DECEDENT, and will continue to be so deprived for the remainder of their natural lives.

                                                                                             18 Plaintiffs are also claiming funeral and burial expenses.

                                                                                             19           83.    Defendants Chin, Middleton, Koumiss, Bennett, Trovao, Billdt, and Knight

                                                                                             20 knew that failure to provide timely medical treatment to DECEDENT could result in further

                                                                                             21 significant injury or the unnecessary and wanton infliction of pain, but disregarded that serious

                                                                                             22 medical need, causing DECEDENT great bodily harm and death.

                                                                                             23           84.    After repeatedly tasing and severely beating DECEDENT, neither Defendants

                                                                                             24 Chin, Middleton, Koumiss, Bennett, or Trovao nor their supervisors, Defendants Billdt and

                                                                                             25 Knight, summoned timely medical attention for DECEDENT, who was unconscious and turning

                                                                                             26 blue, and Defendants did not allow and prevented responding medical personnel on-scene to

                                                                                             27 timely render medical aid/assistance to DECEDENT.

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT           18                          CASE NO. 3:19-CV-04593-LB
                                                                                                     Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 19 of 27


                                                                                              1           85.     The conduct of Defendants was willful, wanton, malicious, and done with

                                                                                              2 reckless disregard for the rights and safety of DECEDENT and therefore warrants the imposition

                                                                                              3 of exemplary and punitive damages.

                                                                                              4           86.     Plaintiffs bring this claim as successors-in-interest to DECEDENT and seek both

                                                                                              5 survival and wrongful death damages for the violation of DECEDENT’s rights.

                                                                                              6           87.     Plaintiffs also seek attorney’s fees under this claim.

                                                                                              7                                    SIXTH CAUSE OF ACTION

                                                                                              8                                  SUBSTANTIVE DUE PROCESS

                                                                                              9                                            42 U.S.C. § 1983

                                                                                             10    (Against Defendants Chin, Middleton, Koumiss, Bennett, and Trovao, Billdt and Knight)

                                                                                             11           88.     Plaintiffs hereby reallege and incorporate each and every allegation above as
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 though fully set forth herein.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13           89.     Plaintiffs had a cognizable interest under the Due Process Clause of the
                                                     A Professional Corporation




                                                                                             14 Fourteenth Amendment of the United States Constitution to be free from state actions that
                                                        ATTORNEYS AT LAW




                                                                                             15 deprive them of life, liberty, or property in such a manner as to shock the conscience, including

                                                                                             16 but not limited to, unwarranted state interference in Plaintiff’s familial relationship with their

                                                                                             17 son, DECEDENT.

                                                                                             18           90.     As a result of the excessive force by Defendants Chin, Middleton, Koumiss,

                                                                                             19 Bennett, and Trovao and the failure to intervene by Billdt and Knight, DECEDENT died.

                                                                                             20 Plaintiffs were thereby deprived of their constitutional right of familial relationship with

                                                                                             21 DECEDENT.

                                                                                             22           91.     Defendants Chin, Middleton, Koumiss, Bennett, Trovao, Billdt, and Knight

                                                                                             23 acting under color of state law, thus violated the Fourteenth Amendment rights of Plaintiffs to be

                                                                                             24 free from unwarranted interference with their familial relationship with DECEDENT.

                                                                                             25           92.     The aforementioned actions of Defendants Chin, Middleton, Koumiss,

                                                                                             26 Bennett, Trovao, Billdt, and Knight along with other undiscovered conduct, shock the

                                                                                             27 conscience, in that they acted with deliberate indifference to the constitutional rights of

                                                                                             28 DECEDENT and Plaintiffs with purpose to harm unrelated to any legitimate law enforcement


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT             19                          CASE NO. 3:19-CV-04593-LB
                                                                                                     Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 20 of 27


                                                                                              1 objective.

                                                                                              2           93.     Defendants Chin, Middleton, Koumiss, Bennett, Trovao, Billdt and Knight

                                                                                              3 acting under color of state law, thus violated the Fourteenth Amendment rights of DECEDENT

                                                                                              4 and Plaintiffs.

                                                                                              5           94.     As a direct and proximate cause of the acts of Defendants Chin, Middleton,

                                                                                              6 Koumiss, Bennett, Trovao, Billdt and Knight, Plaintiffs suffered extreme and severe mental

                                                                                              7 anguish and pain and have been injured in mind and body. Plaintiffs have also been deprived of

                                                                                              8 the life-long love, companionship, comfort, support, society, care and sustenance of

                                                                                              9 DECEDENT, and will continue to be so deprived for the remainder of their natural lives.

                                                                                             10 Plaintiffs are also claiming funeral and burial expenses.

                                                                                             11           95.     The conduct of Defendants Chin, Middleton, Koumiss, Bennett, Trovao,
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 Billdt and Knight was willful, wanton, malicious, and done with reckless disregard for the
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 rights and safety of DECEDENT and Plaintiffs and therefore warrants the imposition of
                                                     A Professional Corporation




                                                                                             14 exemplary and punitive damages.
                                                        ATTORNEYS AT LAW




                                                                                             15           96.     Plaintiffs bring this claim individually and seek wrongful death and survival

                                                                                             16 damages for the violation of Plaintiffs’ rights.

                                                                                             17           97.     Plaintiffs also seek attorney’s fees under this claim.

                                                                                             18                                  SEVENTH CAUSE OFA CTION

                                                                                             19   VIOLATION OF CIVIL RIGHTS FOR UNCONSTITUTIONAL CUSTOM OR POLICY

                                                                                             20                                        42 U.S.C. §§ 1983, 1988

                                                                                             21    (Against Defendants Pleasanton, Spiller, DOES 1 through 10, and DOES 30 through 50)

                                                                                             22           98.     Plaintiffs hereby reallege and incorporate each and every allegation set forth

                                                                                             23 above as though fully set forth herein.

                                                                                             24           99.     Under the Fourth Amendment to the United States Constitution, Jacob had a

                                                                                             25 right to be free from unjustified, unauthorized and/or excessive force by law enforcement and to

                                                                                             26 be free from unreasonable searches and seizures by law enforcement. Under the Fourteenth

                                                                                             27 Amendment to the United States Constitution, Jacob had a right not to be deprived of life or

                                                                                             28 liberty without due process of law including, but not limited to, unreasonable seizures and


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT             20                          CASE NO. 3:19-CV-04593-LB
                                                                                                     Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 21 of 27


                                                                                              1 searches.

                                                                                              2           100.    By the actions and/or inactions described herein, Defendants Chin, Middleton,

                                                                                              3 Koumiss, Bennett, Trovao, Billdt and Knight negligently, carelessly, recklessly, intentionally,

                                                                                              4 and/or in any other actionable manner, used excessive force on Jacob in violation of his

                                                                                              5 constitutional rights.

                                                                                              6           101.    This was the third death of a mentally ill person in three years at the hands of

                                                                                              7 Pleasanton Police officers. Defendants Middleton and Bennett were involved in failing to use

                                                                                              8 de-escalation tactics with another mentally ill person, John Deming Jr., that resulted in his death.

                                                                                              9 Other Pleasanton police officers responded to a mentally ill individual and failed to use de-

                                                                                             10 escalation tactics ultimately resulting in his death. Thereafter, Defendants Pleasanton and

                                                                                             11 Spiller did nothing to admonish, train or otherwise remedy to failure to use de-escalation tactics
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 with the mentally ill.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13           102.    Plaintiffs further allege that Defendants Pleasanton, Spiller, DOES 1 through
                                                     A Professional Corporation




                                                                                             14 10 and DOES 30 through 50 and each of them, acting with gross negligence and with reckless
                                                        ATTORNEYS AT LAW




                                                                                             15 and deliberate indifference to the rights and liberties of the public in general, especially the

                                                                                             16 mentally ill and of Jacob in particular, knowingly maintained, enforced, and applied a policy and

                                                                                             17 practice of:

                                                                                             18                   a.     Employing and retaining police officers who said Defendants at all times

                                                                                             19                          herein knew, or reasonably should have known, had dangerous

                                                                                             20                          propensities for abusing and/or neglecting their authority and committing

                                                                                             21                          acts of excessive force;

                                                                                             22                   b.     Inadequately supervising, training, controlling, assigning, and

                                                                                             23                          disciplining police officers who said Defendants knew, or in the exercise

                                                                                             24                          of reasonable care should have known, had the afore-described

                                                                                             25                          propensities and character traits;

                                                                                             26                   c.     Maintaining grossly inadequate procedures for reporting, supervising,

                                                                                             27                          investigating, reviewing, disciplining and controlling the conduct of the

                                                                                             28                          police officers particularly with respect to illegal acts and acts of


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT             21                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 22 of 27


                                                                                              1                          excessive force;

                                                                                              2                   d.     Fostering and encouraging a policy, pattern, and practice of violence

                                                                                              3                          through their official positions, which proximately resulted in the

                                                                                              4                          excessive force on Jacob;

                                                                                              5                   e.     By having and maintaining an unconstitutional policy, custom and

                                                                                              6                          practice of using excessive force, including deadly force, which also is

                                                                                              7                          demonstrated by inadequate training regarding these subjects. The

                                                                                              8                          policies, customs and practices of Defendants Pleasanton, Spiller, and

                                                                                              9                          DOES 1-10 were done with deliberate indifference to individuals’ safety

                                                                                             10                          and rights;

                                                                                             11                   f.     By failing to provide appropriate training or corrective action following
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12                          fatalities perpetrated by Pleasanton police officers against mentally ill
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13                          individuals;
                                                     A Professional Corporation




                                                                                             14                   g.     By failing to have civilian oversight of police officers in deliberate
                                                        ATTORNEYS AT LAW




                                                                                             15                          indifference to violations of constitutional rights by Pleasanton police

                                                                                             16                          officers; and

                                                                                             17                   h.     In taking the aforementioned actions, Defendants Spiller and DOES 30-

                                                                                             18                          50, ratified the conduct of Defendants Chin, Middleton, Koumiss,

                                                                                             19                          Bennett, Trovao, Billdt and Knight.

                                                                                             20           103.    At all times prior to August 1, 2018, Defendants Spiller, DOES 1 through 10,

                                                                                             21 30 through 50 and each of them, were policy makers for Pleasanton and PPD and knew or

                                                                                             22 should have reasonably known Defendants Chin, Middleton, Koumiss, Bennett, Trovao,

                                                                                             23 Billdt and Knight, and DOES 11 through 50 had a propensity to violate the civil rights of

                                                                                             24 persons and/or to fail to prevent the violations of civil rights by others, including but not limited

                                                                                             25 to, excessive, unreasonable and/or unjustified use of force, yet failed to adequately train, retrain,

                                                                                             26 monitor, supervise, and discipline said Defendants.

                                                                                             27 ///

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT             22                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 23 of 27


                                                                                              1           104.   The aforementioned conduct by Defendants constitutes a violation of Jacob’s

                                                                                              2 Fourth and Fourteenth Amendment rights to be free from unjustified, unauthorized and/or

                                                                                              3 excessive force by law enforcement, to be free from unreasonable searches and seizures by law

                                                                                              4 enforcement, and his right not to be deprived of life or liberty without due process of law, in

                                                                                              5 violation of 42 U.S.C. section 1983. Said violations infringed on Jacob’s personal liberty rights.

                                                                                              6           105.   Plaintiffs bring this claim individually and seek wrongful death and survival

                                                                                              7 damages for the violation of Plaintiffs’ rights.

                                                                                              8           106.   Plaintiffs also seek attorney’s fees under this claim.

                                                                                              9           WHEREFORE, Plaintiffs pray for damages against Pleasanton, Spiller and/or DOES 1

                                                                                             10   through 10, 30 through 50 and each of them, as set forth below.

                                                                                             11                                   EIGHTH CAUSE OF ACTION
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12                                  VIOLATION OF CIVIL RIGHTS
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13                                      California Civil Code § 52.1
                                                     A Professional Corporation




                                                                                             14    (Against Defendants Pleasanton, Chin, Middleton, Koumiss, Bennett, Trovao, Billdt, and
                                                        ATTORNEYS AT LAW




                                                                                             15                                                Knight)

                                                                                             16           107.   Plaintiffs hereby reallege and incorporate each and every allegation above as

                                                                                             17 though fully set forth herein.

                                                                                             18           108.   California Civil Code section 52.1 (“the Bane Act”) prohibits any person from

                                                                                             19 interfering with another person’s exercise or enjoyment of his constitutional rights by threats,

                                                                                             20 intimidation, or coercion, or by the use of unconstitutionally excessive force.

                                                                                             21           109.   Under the Fourth Amendment to the United States Constitution, Jacob had a

                                                                                             22 right to be free from unjustified, unauthorized and/or excessive force by law enforcement and to

                                                                                             23 be free from unreasonable searches and seizures by law enforcement. Under the Fourteenth

                                                                                             24 Amendment to the United States Constitution, Jacob had a right not to be deprived of life and/or

                                                                                             25 liberty without due process of law including, but not limited to, unreasonable seizures and

                                                                                             26 searches. Under Article I, section 13 of the California Constitution, Jacob had a right to be

                                                                                             27 secure in his person, house, papers, and effects against unreasonable seizures and searches.

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            23                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 24 of 27


                                                                                              1           110.   By the actions and/or inactions described herein, Defendants Chin, Middleton,

                                                                                              2 Koumiss, Bennett, Trovao, Billdt, and Knight negligently, carelessly, recklessly, intentionally,

                                                                                              3 and/or in any other actionable manner, used excessive force on Jacob in violation of his

                                                                                              4 constitutional rights.

                                                                                              5           111.   Defendants Chin, Middleton, Koumiss, Bennett, Trovao, Billdt, and Knight,

                                                                                              6 while working as police officers for the Pleasanton Police Department, and acting within the

                                                                                              7 course and scope of their duties, interfered with or attempted to interfere with the rights of

                                                                                              8 DECEDENT to be free from unreasonable searches and seizures, to equal protection of the laws,

                                                                                              9 to access to the courts, and to be free from state actions that shock the conscience, by threatening

                                                                                             10 or committing acts involving violence, threats, coercion, or intimidation. DECEDENT had a

                                                                                             11 mental illness and was a victim of prejudice by Defendants against mentally ill individuals.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12           112.   As a proximate result of the conduct of Defendants, Jacob was required to and
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 did employ physicians to examine, treat, and care for him, and did incur medical and incidental
                                                     A Professional Corporation




                                                                                             14 expenses.
                                                        ATTORNEYS AT LAW




                                                                                             15           113.   Plaintiffs are entitled to an award of statutory damages and attorneys’ fees under

                                                                                             16 California Civil Code sections 52 and 52.1.

                                                                                             17           114.   Pursuant to Government Code section 815.2, Defendant Pleasanton is

                                                                                             18 vicariously liable for the conduct Defendants Chin, Middleton, Koumiss, Bennett, Trovao,

                                                                                             19 Billdt, and Knight who were acting within the course and scope of their employment.

                                                                                             20           115.   The aforementioned acts of Defendants Chin, Middleton, Koumiss, Bennett,

                                                                                             21 Trovao, Billdt, and Knight were done by them knowingly, intentionally, and maliciously, for

                                                                                             22 the purpose of harassment, oppression, and inflicting injury upon Jacob, and in reckless, wanton,

                                                                                             23 and callous disregard of Jacob’s safety, security, and civil rights. By reason thereof, Plaintiffs

                                                                                             24 claim exemplary and punitive damages from said Defendants in an amount according to proof at

                                                                                             25 trial.

                                                                                             26           WHEREFORE, Plaintiffs pray for damages as set forth below.

                                                                                             27 ///

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            24                          CASE NO. 3:19-CV-04593-LB
                                                                                                     Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 25 of 27


                                                                                              1                                   NINTH CAUSE OF ACTION

                                                                                              2                                  VIOLATION OF CIVIL RIGHTS

                                                                                              3                                      42 U.S.C. § 12101 et seq.

                                                                                              4                  (Against Defendants Chin, Middleton, Spiller and Pleasanton)

                                                                                              5           116.   Plaintiffs hereby reallege and incorporate each and every allegation above as

                                                                                              6 though fully set forth herein.

                                                                                              7           117.   The Americans with Disabilities Act prohibits discrimination against individuals

                                                                                              8 with disabilities, including employment, transportation, public accommodations,

                                                                                              9 communications and access to state and local government’ programs and services. Under the

                                                                                             10 Americans with Disabilities Act, Jacob Bauer had a right to be free from such discrimination.

                                                                                             11           118.   At all times prior to August 1, 2018, Defendants Pleasanton, Spiller, DOES 1
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 through 10, 30 through 50 and each of them, were policy makers for Pleasanton and PPD failed
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 to train and supervise Defendants Chin and Middleton in: recognizing the symptoms of
                                                     A Professional Corporation




                                                                                             14 disability under title II of the Americans with Disabilities Act and offering appropriate
                                                        ATTORNEYS AT LAW




                                                                                             15 accommodations to such individuals; or otherwise discriminating against such qualified

                                                                                             16 individuals with symptoms of disability recognized under Title II of the Americans with

                                                                                             17 Disabilities Act. This failure resulted in excessive and unreasonable use of force against Jacob

                                                                                             18 Bauer and the denial of adequate emergency care, which ultimately resulted in his death.

                                                                                             19           119.   By the actions and/or inactions described herein, at the time Defendants Chin

                                                                                             20 and Middleton made contact with Jacob Bauer, they knew and/or had reason to know that he

                                                                                             21 was in mental health crisis and were aware of his disability and onset the symptoms and

                                                                                             22 manifestations of Jacob Bauer’s disability. Rather than making appropriate accommodations for

                                                                                             23 Jacob Bauer’s disability, Defendants Chin and Middleton unlawfully seized Jacob because he

                                                                                             24 did not answer a question and then used excessive and unlawful force against him.

                                                                                             25           120.   The aforementioned conduct excluded Jacob from participation in or denied him

                                                                                             26 the benefits of Defendant Pleasanton’s programs and activities, failed to accommodate Jacob

                                                                                             27 Bauer’s mental illness disability and/or discriminated against Jacob Bauer because of his

                                                                                             28 disability.


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT            25                         CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 26 of 27


                                                                                              1           121.   Defendants Chin and Middleton’s failure to accommodate Jacob Bauer’s

                                                                                              2 disability contributed to his wrongful death.

                                                                                              3           122.   Pursuant to Government Code section 815.2, Defendant Pleasanton is

                                                                                              4 vicariously liable for the conduct Defendants Chin and Middleton who were acting within the

                                                                                              5 course and scope of their employment.

                                                                                              6           WHEREFORE, Plaintiffs pray for damages as set forth below.

                                                                                              7 ///

                                                                                              8 ///

                                                                                              9 ///

                                                                                             10 ///

                                                                                             11 ///
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 ///
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 ///
                                                     A Professional Corporation




                                                                                             14 ///
                                                        ATTORNEYS AT LAW




                                                                                             15 ///

                                                                                             16 ///

                                                                                             17 ///

                                                                                             18 ///

                                                                                             19 ///

                                                                                             20 ///

                                                                                             21 ///

                                                                                             22 ///

                                                                                             23 ///

                                                                                             24 ///

                                                                                             25 ///

                                                                                             26 ///

                                                                                             27 ///

                                                                                             28 ///


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT              26                     CASE NO. 3:19-CV-04593-LB
                                                                                                     Case 3:19-cv-04593-LB Document 36 Filed 04/21/20 Page 27 of 27


                                                                                              1                                      PRAYER FOR RELIEF

                                                                                              2           Wherefore Plaintiffs pray for damages as follows:

                                                                                              3           1.     For special damages;

                                                                                              4           2.     For general damages;

                                                                                              5           3.     For punitive damages against Defendants Chin, Middleton, Koumiss, Bennett,

                                                                                              6 Trovao, Billdt, and Knight according to proof;

                                                                                              7           4.     For costs of suit and reasonable attorneys’ fees pursuant to 42 U.S.C.

                                                                                              8 sections 1988 and 12205, and other relevant statutes, including a contingency fee enhancement

                                                                                              9 beyond the lodestar;

                                                                                             10           5.     For prejudgment interest at the legal rate; and

                                                                                             11           6.     For such other and further relief as the Court deems appropriate.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13
                                                     A Professional Corporation




                                                                                             14 DATE: April 21, 2020                              GWILLIAM IVARY CHIOSSO CAVALLI & BREWER
                                                        ATTORNEYS AT LAW




                                                                                             15

                                                                                             16                                                    J. Gary Gwilliam
                                                                                                                                                   Jayme L. Walker
                                                                                             17                                                    Attorneys for Plaintiffs
                                                                                             18                                                    JOHN AND ROSE BAUER

                                                                                             19

                                                                                             20 DEMAND FOR A JURY TRIAL

                                                                                             21 DATE: April 21, 2020                              GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

                                                                                             22

                                                                                             23                                                    J. Gary Gwilliam
                                                                                                                                                   Jayme L. Walker
                                                                                             24                                                    Attorneys for Plaintiffs
                                                                                                                                                   JOHN AND ROSE BAUER
                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                  PLTFS.’ SECOND AMENDED COMPLAINT           27                          CASE NO. 3:19-CV-04593-LB
